DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 7/6/2022 and interview dated 7/13/2022.
3.	Applicant's remarks, filed on 5/29/2022, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments.
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission has been entered. 
EXAMINER’S AMENDMENT
5.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Kermit D. Lope (Registration No. 41,953) on 7/13/2022.


5.2. Claims 1, 2 and 5-8 has been amended follows:

Claim 1. End of the claim before the period (“.”) please inserts:
“; receive an access request at the distributed ledger to fetch a data file without disclosing requester identity;
verify the access request at the decentralized ledger as a malicious/faulty request; and
assist a user of a legitimate request to access the data and deny access to the malicious/faulty request”

Claim 2.  (Cancelled).

Claim 5-20.  (Cancelled).

Allowable Subject Matter
6.1.	Claims 1, 3-4 are allowed.
6.2.	a). US Patent Application No. 20190342084 to Mehedy et al discloses an  example operation may include one or more of splitting an encrypted file into a plurality of file fragments, distributing the file fragments to a plurality of storing peers for storing the file fragments off-chain, splitting an encryption key used to encrypt the file into a plurality of key fragments, encrypting each key fragment using a public key of a different storing peer, and storing the respectively encrypted key fragments on the distributed ledger such that each encrypted key fragment is associated with the encrypted file.

b). US Patent Application No. 20160212109 to Hird et al discloses a method performed by a processor of a computer, includes obtaining a security key associated with data, dividing the security key into key fragments, and distributing different ones of the key fragments to different proxy storage devices. Key fragments are received from the proxy storage devices, a reconstructed security key is generated based on the key fragments received from the proxy storage devices, and programmatic access to the data is controlled based on the reconstructed security key. Related computer program products and systems are disclosed.

c). US Patent Application No. 20180270065 to Brown et al discloses described is an approach for an improved method, system, and computer program product that performs zero-knowledge proof of knowledge of user identification and/or authentication for a decentralized, trustless storage and management of user identification and/or authentication using one or more distributed ledger systems

6.3.	The following is an examiner's statement of reasons for allowance: thecombination of Mehedy et al. Hird et al., Brown et al whether alone or in combination with the other prior arts of record fail to teach or render obvious "…. encrypt data for distribution to a decentralized ledger comprising system nodes; determine access control policy that includes a required number of key fragments to fulfill decryption of the data; identify nodes among the systems nodes that are faulty nodes or malicious nodes; denying access to the nodes among the system nodes identified as faulty nodes or malicious nodes, wherein the access control policy includes the denial of the access to the nodes identified as faulty noes or malicious nodes; store encrypted data and access control policies in the decentralized ledger; split a symmetric key into partial keys including partial key fragments; and store key information as the partial key fragments in a decentralized manner among the system nodes including all hash values of the partial keys, the partial key fragments comprising two-step authentication, biometric information and hardware token provision receive an access request at the distributed ledger to fetch a data file without disclosing requester identity; verify the access request at the decentralized ledger as a malicious/faulty request; and assist a user of a legitimate request to access the data and deny access to the malicious/faulty request" as recited in claim 1.
Therefore, independent claim 1 is allowable over the prior arts of record.  
Claims 3-4 are directly or indirectly dependent upon claims 1 and therefore, they are also allowable over the prior arts of record.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497